Citation Nr: 1750576	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-31 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine degenerative arthritis.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to a disability rating in excess of 20 percent for spondylolisthesis L5 with degenerative disease L5-S1 with occasional left radiculopathy.

6.  Entitlement to a disability rating in excess of 20 percent for post-operative residuals, traumatic arthritis, right ankle.

7.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome, left knee. 

8.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

9.  Entitlement to a compensable disability rating for a residuals, right knee injury, rated noncompensable prior to August 21, 2008, and 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to April 2001, to include service in Southwest Asia.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

In August 2011, the agency of original jurisdiction (AOJ) increased the Veteran's right knee disability rating from zero percent to 10 percent, effective August 21, 2008.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In his substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge; however, he withdrew his request for a hearing in August 2015.  

The Board remanded the appeal for additional development in December 2015.

The issues of entitlement to service connection for s sleep disorder and hearing loss; and entitlement to higher ratings for lumbar spine, bilateral knee, right ankle, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire claims period, the Veteran's cervical spine disability is manifested by limited forward flexion to 30 degrees and combined range of motion equal to 170 degrees and flare ups, noted as pain on lifting heavy objects, do not further limit the Veteran's functionality.

2.  For the entire claims period, the Veteran has had headaches less than once every two months which, even if somewhat characteristically prostrating for 15 minutes at the initial onset, are not incapacitating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for a compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings - General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

I. Cervical Spine

The Veteran seeks a higher rating for his service-connected cervical spine degenerative arthritis which is currently rated 20 percent under 38 C.F.R. §4.71a, DC 5242 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine to less than 15 degrees or for favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

The current regulations also allow for separate neurological evaluations.  Note (1) to the General Rating Formula for Disabilities of the Spine, indicates that associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran was first afforded a VA examination of his cervical spine in February 2009.  It was noted that he had had recurrent neck pain since 2001, which was not incapacitating.  Range of motion testing revealed forward flexion to 30 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  There was no pain on repetition.  An absence of impact on performance of daily activities was noted.  He experienced no weakness, fatigability, decreased endurance, incoordination, or flare ups during that time.  There was no radiation of pain.

At a July 2011 VA examination, the Veteran noted that he treated neck pain with Aleve as required.  Pain would onset when the Veteran leaned on his arms or picked things up.  He described the pain as a daily, constant pain, moderate in nature with a tingling radiation down the left arm.  The Veteran noted that his pain made his job difficult as his duties included lifting things in a warehouse and he was limited to lifting no more than 50 pounds.  On active motion forward flexion was to 40 degrees, extension was to 30 degrees, left and right lateral flexion were to 40 degrees, left lateral rotation was to 60 degrees, and right lateral rotation was to 70 degrees.  There was no objective evidence of pain on active range of motion testing or following repetition, which the Veteran was able to perform without additional loss of range of motion.  There were no incapacitating episodes due to intervertebral disc syndrome (IVDS).  A history of numbness and paresthesias were noted, but objective evidence of neurological impairment upon testing was absent.  No diagnosis of neuropathy or radiculopathy was given.

At the most recent February 2016 VA examination, the examiner noted a herniated C6-7 disc status post discectomy and cervical spondylosis.  A summary of the condition noted the onset of neck pain in 2001 with radiation of the pain to the left arm and hand.  Since surgery in 2008, he was pain-free, except when he lifts, which causes temporary pain several times per week.  This was described as a flare up that resolves when the lifting ends.  Range of motion testing was to 45 degrees on forward flexion, extension, and right and left lateral flexion and to 80 degrees on right and left lateral rotation.  There was no functional loss upon repetition.  Additionally, there was no evidence of pain on weight bearing, localized tenderness, or pain on palpation.  The examination was not conducted during a flare up, and the examiner concluded that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups.  The examiner opined that pain, weakness, fatigability, and incoordination do not significantly limit functional ability during flare-ups.  Muscle atrophy and radicular symptoms in the upper extremities were absent.  IVDS was noted, but there was no evidence of incapacitating episodes.

In light of the examination results, the Board finds that a rating in excess of 20 percent is not warranted.  The next highest rating of 40 percent (under the General Formula) requires forward flexion of the cervical spine to no greater than 15 degrees or the presence of favorable ankylosis.  Here, the forward flexion of the cervical spine was to 30 degrees at the 2009 examination, the minimum for range of motion of the cervical spine for the 20 percent rating.  Ankylosis was not shown.  The more recent examinations in 2011 and 2016 do not show a deterioration of range of motion that met or more nearly approximated 15 degrees of forward flexion.  Ankylosis was not shown at either examination.  

Further, the flare ups reported by the Veteran (i.e. pain upon lifting heavy objects) have not resulted in significant functional limitation such that a higher rating would be warranted.  The 2016 VA examiner determined that the functional impairment was minimal at best.  Further, there is no subjective report of further limited motion during flares or upon repetitive motion; and upon repetitive motion tests at the VA examination, no additional loss of motion was observed.  Because the Veteran's flares of pain occurs only when lifting heavy objects and last for such a short duration, these symptoms do not more nearly approximate a higher 30 percent rating.  Voerth v. West, 13 Vet. App. 117, 123 (1999) (finding a noncompensable rather than a higher rating was warranted where a flare up of short duration produced more severe symptomatology though not necessarily additional functional impairment).  While the Veteran at the 2016 examination did not specify what constituted "heavy lifting," the Board notes that at the 2011 examination he reported a functional limitation of lifting no more than 50 pounds.  The Board would perhaps reach a different conclusion if the evidence of record indicated flare ups upon any strain or upon lifting light objects, such as plates, glasses, laundry, etc.

In addition, the Board notes that, though there have been indications that the Veteran has had IVDS throughout the claims period, there have been no indications that, in relation to the cervical spine, any IVDS has resulted in incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula; see also id. at Note 1.  

Finally, a separate rating for associated neurological abnormalities is not warranted.  The VA examinations have not revealed the presence of neurological abnormalities in the upper extremities associated with the cervical spine arthritis.

In conclusion, the Board finds that the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested during the period of appeal.  A schedular rating in excess of 20 percent is not warranted for the service-connected cervical spine degenerative arthritis at any time during the appeal period.  There are no additional expressly or reasonably raised issues presented on the record.

Headaches

The Veteran's service-connected headaches are rated as noncompensable pursuant to 38 C.F.R. § 4.124a, DC 8100 (2016).  The Veteran asserts that his current rating for headaches does not reflect the severity of the condition.  

Under DC 8100, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability. A 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires headaches with characteristic prostrating attacks occurring on an average of once in 2 months over last several months.  A noncompensable rating is available for headaches manifested by less frequent attacks.

At a July 2009 VA examination, the Veteran reported his headaches occur about once or twice a week and last 20 to 30 minutes but were not incapacitating.  He could still function when headaches occurred.  He treated his headaches with aspirin.  

In expressing disagreement with the November 2009 rating decision, the Veteran stated that all his illnesses and injuries had been getting worse, including his headaches.  

In October 2011, another VA examination was conducted.  The examiner noted that in 2001, the Veteran's headaches occurred daily across the temporals and forehead.  They were not throbbing, but rather a constant ache.  The Veteran treated the headaches with Aleve, an over-the-counter medication.  At the time of the examination, the headaches were only intermittent and more likely to occur in the last three months of the year.  The Veteran specifically reported getting one headache within the last 7 to 10 days of each of those months.  During the first nine months of the year, the Veteran reported getting only one or two headaches.  (In other words, the Veteran has about five headaches per year.) These headaches are throbbing and behind the eyes, but also involve the frontal area and the temporals.  He may need to stay in a quiet, dark room for 15 minutes when he has these headaches, but can continue working when he treats these headaches with Excedrin, an over-the-counter medication.  The headaches can last several hours, but are not incapacitating, other than those first 15 minutes.  The Veteran reported no nausea or light sensitivity outside of the onset of the headaches.

Based on the evidence, a compensable rating for the Veteran's headaches is not warranted.  The rating period in this case began in 2008, and the 2009 and 2011 examination reports best reflect the Veteran's headaches symptoms.  At the 2011 examination, the Veteran reported getting headaches a little less than one every two months that required him to sit in a dark, quiet room for 15 minutes.  The headaches would last for several hours afterward, but were not prostrating or incapacitating.  For instance, the Veteran could continue to work during these headaches and did not experience light sensitivity outside of the first few minutes of an attack.  Further, during most of the year, the Veteran very infrequently had a headache, and only experienced headaches during his busy season at work.  Even assuming that the first 15 minutes of the headaches were a characteristic prostrating attack, given the infrequency of the headaches for most of the year and the short duration of the attack, the Board finds that the Veteran's headache symptoms most nearly approximate the criteria for a noncompensable rating.  Therefore, a compensable rating for headaches is denied.


ORDER

A rating in excess of 20 percent for a cervical spine degenerative arthritis is denied.

A compensable rating for headaches is denied.


REMAND

Service Connection Claims

The Veteran seeks service connection for a sleep disorder.  He asserts that he began having sleep problems a few months after he returned from the Persian Gulf.  At a VA examination in April 2006, an examiner provided a diagnosis of insomnia.  Sleep apnea was not diagnosed based on the results of a 2008 sleep study.  In a February 2016 statement, the Veteran reported that his primary care physician had referred him to a specialist in Bowie, Maryland (MD) for treatment of his sleep problems.  He asserted that this specialist diagnosed sleep apnea.  

The Veteran also asserts he has a hearing loss disability due to his service as a combat engineer during which he was exposed to heavy equipment that made a "constant roar."  He also served on field artillery for three years during service.  The Veteran's most recent VA audiologic examination was in 2011.  A hearing loss disability for purposes of service connection was not shown at that time.  In the February 2016 statement noted above, the Veteran asserted that he was afforded a hearing loss evaluation in June 2015, during a "deployment physical" in the course of his civilian employment prior returning to Afghanistan.  He also noted that a hearing test was conducted at the DLOC Medical Clinic in Washington, DC.

Based on this correspondence, it appears that there are outstanding medical records pertinent to the sleep disorder and hearing loss claims.  These records must be obtained on remand, prior to the Board's adjudication of this matter.  

Increased Rating Claims

As noted above, the Veteran has identified relevant private treatment records since the Board's last remand.  See correspondence dated February 29, 2016.

The Veteran has asserted that he received treatment for his back and knees since 2013-2014 at Excel Physical Therapy and at the Johns Hopkins Outpatient Clinic in Bowie, Md.  He also reported that his knees and ankle were evaluated at the 101st Airborne Troop Medical Clinic Jalalabad Afghanistan, APO AE 09354 in October 2015.  These records are not in the claims file.

Further, with regard to the right ankle disability, the Veteran has stated that his disability has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995). 

In Correia v. McDonald, 28 Vet. App. 158(2016), the Court held that the final sentence of 38 C.F.R. §  4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. §  4.59.  The new examination should also reflect findings required by Correia. 

Moreover, a remand is needed to properly assess the functional limitation of the Veteran's disabilities in light of the recent decision of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that an examination need not take place during a flare up of a disability, id. at 8; however, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional loss, if any he suffered during flares and then estimate the functional loss due to flares based on all the evidence of record-or explain why she [can] not do so," id. at 9.  

Among the claims being remanded, there is no indication of flare ups on the most recent VA examination regarding the lumbar spine or right ankle; however the 2011 VA examination noted severe weekly flare ups of both knees lasting hours.  At that time, no opinion or observation as to the additional functional limitation resulting from flare ups was given.  A new examination of the Veteran's knees is necessary in order to estimate the functional loss during flare ups.

Finally, with respect to the increased rating claim for hypertension, the Veteran reports that his primary care doctor referred gun to a cardiologist- in Bowie.  Thus, on remand updated record from the Veteran's primary care physician and Dr. Bead should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and private treatment for his claimed disabilities.  After receiving the necessary authorization from the Veteran, obtain all non-duplicative records and the medical records identified in the February 29, 2016 correspondence, to specifically include: all non-duplicative records from his primary care physician; the sleep specialist in Bowie, MD; Excel Physical Therapy, Johns Hopkins Outpatient Clinic (dates 2013 to the present), and Dr. Bead of Cardiac Associates all located in Bowie, Md; a civilian "deployment physical" (June 2015); copies of the hearing test conducted at the DLOC Medical Clinic in Washington, DC; and a medical evaluation by the 101st Airborne Troop Medical Clinic Jalalabad Afghanistan, APO AE 09354 (October 2015).

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R.§ 3.159 (e) (2016).

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his claimed hearing loss and sleep disorder.  The entire claims file, to include all electronic files, must be reviewed by the appropriate examiner(s).  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify any current hearing loss disability and sleep disorder found on examination or in the records received in connection with this Remand.

b) If a current hearing loss disability is noted, the examiner is to provide an opinion as to whether it is at least as likely as not that such had onset in service, or is otherwise related to active service; or whether it had onset within one year of service discharge. 

c) Indicate whether the Veteran's sleep symptoms are attributable to a known clinical diagnosis.

If the Veteran's sleep symptoms are attributable to a known clinical diagnosis such as sleep apnea, address whether it is at least as likely as not that such diagnosis is related to or had its onset in service. 

If the Veteran's sleep symptoms are not attributable to a known clinical diagnosis, address whether it is at least as likely as not that his symptoms are an undiagnosed illness resulting from his service in the Persian Gulf?

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for a VA examination to assess the current severity of the service-connected bilateral knee and right ankle disabilities.  The claims file should be reviewed by the examiner.  All appropriate testing should be conducted and the examiner must ensure that the directives below are accomplished.  

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  

These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so. 

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

Any additional functional loss or impairment due to pain and other symptoms must be expressed in terms of the degrees of additional lost motion.

4.  After conducting the foregoing development, the AOJ should carefully review the record, to include the Veteran's written statements, and undertake any indicated development, to include affording him any additional VA examinations deemed necessary for the adjudication of his claims.  Then, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


